Case: 15-10323   Date Filed: 06/11/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10323
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:15-cv-60091-WJZ


CARLA EISENBERG,

                                                            Plaintiff-Appellant,

                                 versus

JIMMY LEE MCCULLEY,
SMITHPORT FREIGHT, INC.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 11, 2015)


Before HULL, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 15-10323     Date Filed: 06/11/2015     Page: 2 of 3


      Carla Eisenberg appeals the dismissal without prejudice of her complaint

and the denial of her motion to amend. The district court ruled that it lacked

subject-matter jurisdiction because Eisenberg failed to allege that there was

complete diversity of citizenship among the parties. 28 U.S.C. § 1332(a)(1). We

affirm.

      The district court did not err by dismissing Eisenberg’s complaint. When

federal jurisdiction is invoked based on diversity of the parties, the complaint must

allege that the plaintiff and the defendants are citizens of different states. Id. As the

district court stated in its order of dismissal without prejudice, the complaint failed

to allege the citizenship of Eisenberg or McCulley or to allege the principal place

of business of Smithport Freight.

      The district court also did not abuse its discretion when it denied Eisenberg’s

later motion to amend. Eisenberg’s amended complaint contained the same

deficiency involving Smithport Freight. Because a corporation is “deemed to be a

citizen of every State and foreign state by which it has been incorporated and . . .

where it has its principal place of business,” id. § 1332(c)(1), the district court

could not determine whether complete diversity existed among the parties.

McGovern v. Am. Airlines, Inc., 511 F.2d 653, 654 (5th Cir. 1975). Moreover, the

district court made clear that Eisenberg remained free to refile this action if she

believed that federal jurisdiction could be established.


                                            2
       Case: 15-10323   Date Filed: 06/11/2015   Page: 3 of 3


We AFFIRM the dismissal of Eisenberg’s complaint without prejudice.




                                3